Exhibit 10.2

 

STANDSTILL AGREEMENT

 

This STANDSTILL AGREEMENT (this “Agreement”) is made by and between CANNAVEST
CORP. (“CannaVest”), on the one hand, and MEDICAL MARIJUANA, INC. (“MJNA”), HEMP
DEPOSIT AND DISTRIBUTION CORPORATION (“HDDC”), HDDC HOLDINGS, LLC (“HDDC
Holdings”), MICHAEL LLAMAS (“Llamas”), JAMES J. MAHONEY (“Mahoney”), STUART
TITUS (“Titus”) and CROSS & COMPANY, a Nevada corporation (“Crossco”)
(collectively, the “MJNA Parties”) on behalf of themselves and their affiliates
and associates (as defined in Rule 12b-2 promulgated pursuant to the Securities
Exchange Act of 1934, as amended) (collectively, “Affiliates”), on the other
hand. CannaVest and the MJNA Parties together, collectively, shall be referred
to in this Agreement as the “Parties”.

 

RECITALS

 

WHEREAS, on or about July 17, 2015, Mahoney and Crossco acquired by transfer and
assignment from Roen Ventures, LLC 7,575,836 shares of CannaVest common stock
(the “Stock”).

 

WHEREAS, Mahoney and Crossco may assign and transfer certain shares of the Stock
to certain of the other the MJNA Parties, and the other MJNA Parties may also
assign and transfer certain shares of the Stock to other MJNA Parties, and the
Parties desire to enter into this Agreement in order to govern the rights and
obligations of the MJNA Parties, and/or their successors and assigns, with
respect to the ownership of the Stock.

 

NOW, THEREFORE, in consideration of the terms, conditions, and promises set
forth herein, the above recitals which are incorporated herein by reference and
other good and valuable consideration described herein, the receipt and adequacy
of which is hereby acknowledged, the Parties agree as follows:

 

1.             Standstill.

 

(a)          The MJNA Parties agree, on behalf of themselves and their
respective affiliates and associates (as defined in Rule 12b-2 promulgated
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), that they will not (and they will not assist or encourage others to),
directly or indirectly, in any manner, without prior written approval of the
Board of Directors of CannaVest:

 

(i)          make, engage in, or in any way participate in, directly or
indirectly, alone or in concert with others, any “solicitation” of “proxies” or
consents to vote (as such terms are used in the proxy rules of the Securities
and Exchange Commission promulgated pursuant to Section 14 of the Exchange Act)
or seek to advise, encourage, or influence in any manner whatsoever any person
with respect to the voting of any securities of CannaVest;

 

(ii)         form, join, encourage, influence, advise or in any way participate
in a “group” within the meaning of Section 13(d)(3) of the Exchange Act (other
than a group involving solely the MJNA Parties) with respect to any securities
of CannaVest (for the benefit of clarification and the avoidance of doubt, this
provision shall not prohibit changes in the membership of the group involving
the MJNA Parties as long as any additional member(s) acknowledges and agrees to
be bound by the terms of this Agreement) or otherwise in any manner agree,
attempt, seek or propose to deposit any securities of CannaVest in any voting
trust or similar arrangement, or subject any securities of CannaVest to any
arrangement or agreement with respect to the voting thereof, except as expressly
set forth in this Agreement;

 



1

 

 

(iii)        acquire, offer or propose to acquire or agree to acquire, directly
or indirectly, alone or in concert with others, by purchase, tender, exchange or
otherwise, (a) any of the loans, debt securities, equity securities or assets,
tangible and intangible, of CannaVest or (b) direct or indirect rights, warrants
or options to acquire any of the foregoing;

 

(iv)        otherwise act, alone or in concert with others, to seek to offer to
CannaVest or any of its stockholders any merger, tender offer, exchange offer,
business combination, restructuring, recapitalization, liquidation or any
transaction similar thereto with or involving CannaVest or any of its
subsidiaries or otherwise seek, alone or in concert with others, to control or
change the management, Board of Directors or policies of CannaVest or nominate
any person as a director of CannaVest who is not nominated by the then incumbent
directors (provided that if there is a vacancy on the CannaVest Board of
Directors, and any MJNA Party continues to own the Stock or any other common
stock of CannaVest, the MJNA Parties may submit suggestions on a confidential
basis to the CannaVest Board of Directors or nominees to the Board of
Directors), or propose any matter to be voted upon by the stockholders of
CannaVest;

 

(v)         seek the removal of any member of the Board, conduct a referendum of
stockholders or make a request for any stockholder list or other CannaVest books
and records;

 

(vi)        take any action in support of or make any proposal or request that
constitutes: (a) any material change in the capitalization, stock repurchase
programs and practices, capital allocation programs and practices or dividend
policy of CannaVest; (b) seeking to have CannaVest waive or make amendments or
modifications to CannaVest’s Certificate of Incorporation or Bylaws, or other
actions, that may impede or facilitate the acquisition of control of CannaVest
by any person; (c) causing a class of securities of CannaVest to be delisted
from, or to cease to be authorized to be quoted on, any securities exchange; or
(d) causing a class of securities of CannaVest to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(vii)       enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or make any statement or proposal with respect to, or seek to effect
any of the foregoing, or otherwise take or cause any action or make any
statement, proposal, public announcement or offer inconsistent with any of the
foregoing;

 

(viii)      propose a director or slate of directors in opposition to a nominee
or slate of nominees proposed by the management or Board of Directors of
CannaVest;

 



2

 

 

(ix)         enter into or seek or propose to enter into any agreement with
CannaVest that substantially limits the discretion of CannaVest’s management
over major policies and decisions, including, but not limited to, policies or
decisions about employing and compensating executive officers; engaging in new
business lines; raising additional debt or equity capital; merging or
consolidating with another firm; or acquiring, selling, leasing, transferring,
or disposing of material assets, subsidiaries, or other entities, provided
however, discussions with a member of the Board of Directors in connection with
a proposal to enter into any agreement in an effort to seek Board of Director
approval shall not be deemed a violation of this Section 1(a)(ix); and

 

(x)          announce an intention to do, or enter into any arrangement or
understanding with others to do, or propose or seek to effect any of the actions
restricted or prohibited under clauses (i) through (ix) of this Section 1, or
publicly announce or disclose any request to be excused from any of the
foregoing obligations of this Section 1.

 

Nothing in this Agreement shall prevent the MJNA Parties from selling or
disposing of the Stock, in whole or in part, in one transaction or series of
transactions, to third parties who are not Affiliates, whether by private
sale(s) or open market transaction(s), and such third parties shall not be
governed by this Agreement so long as none of the MJNA Parties retain any legal
or beneficial ownership or voting rights of such Stock.

 

(b)          At any CannaVest annual meeting of stockholders during the
Standstill Period, the MJNA Parties agree (1) to vote all shares of the Stock
they or any of them legally or beneficially own in favor of the nominees for
election or reelection as director of CannaVest selected by the Board of
Directors of CannaVest and agree otherwise to support such director candidates,
and (2) with respect to any other proposal submitted by any CannaVest
stockholder to a vote of the CannaVest stockholders, to vote all of the Stock
they legally or beneficially own in accordance with the recommendation of the
CannaVest Board of Directors with respect to any such stockholder proposal.
Notwithstanding the foregoing, the MJNA Parties shall have no obligation to vote
the shares of Stock they or any of them legally or beneficially own in favor of
any recommendation of the CannaVest Board of Directors, and are free to vote the
shares of Stock they or any of them legally or beneficially own either for or
against any recommendation of the Board of Directors of CannaVest, that
specifically relates to any of (i) the sale or other conveyance of all or
substantially all of the assets of CannaVest, (ii) the acquisition of CannaVest
by another entity by means of any transaction or series of related transactions,
and (iii) any go-private transaction or similar transaction that would cause the
common stock of CannaVest to be de-listed.

 

(c)          The “Standstill Period” shall begin on the date hereof and shall
remain in full force and effect until the date that is the earlier of (1) six
(6) years and one (1) day after the date of the 2014 Annual Meeting of
Stockholders (which was held on July 23, 2014) , (2) at any time that the
ownership of the MJNA Parties, legal and beneficial interest combined and on an
aggregate basis, decreases below 5.00% of the outstanding shares of CannaVest
common stock, or (3) upon any assignment by CannaVest for the benefit of
creditors, or filing by or against CannaVest of a petition in bankruptcy and
such case or proceeding is not dismissed with prejudice within sixty (60) days
of the filing, or adjudication of CannaVest as bankrupt or insolvent, or filing
by or against CannaVest of any petition or answer seeking for CannaVest any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation and
such case or proceeding is not dismissed with prejudice within sixty (60) days
of the filing, or filing any answer admitting or failing to deny the material
allegations of a petition filed against it for any such relief, or seeking or
consenting to or acquiescing in the appointment of any trustee, receiver or
liquidator of itself or of all or any substantial part of its properties.

 



3

 

 

2.              Authority. Each of the Parties that is a corporation or other
legal entity and each individual Party executing this Agreement on behalf of a
corporation or other legal entity, represents and warrants that: (a) such
corporation or other legal entity is duly organized, validly authorized and in
good standing, and possesses full power and authority to enter into and perform
the terms of this Agreement; (b) the execution, delivery and performance of the
terms of this Agreement have been duly and validly authorized by all requisite
acts and consents of the company or other legal entity and do not contravene the
terms of any other obligation to which the corporation or other legal entity is
subject; and (c) this Agreement constitutes a legal, binding and valid
obligation of each such entity, enforceable in accordance with its terms.

 

3.              Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such expenses.

 

4.              Amendment in Writing. This Agreement and each of its terms may
only be amended, waived, supplemented or modified in a writing signed by all the
signatories hereto or their respective clients.

 

5.              Governing Law/Venue/Jurisdiction. This Agreement is made and
entered into in the State of California and shall in all respects be interpreted
and governed under the law of that State, without regard to principles of
conflicts of law.

 

6.              Specific Performance. The Parties agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms. Accordingly, it is agreed that the Parties
shall be entitled to seek specific performance of the terms hereof, this being
in addition to any other remedies to which they are entitled at law or equity.

 

7.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be considered to be an original or true copy of this
Agreement. Faxed signatures shall be presumed valid.

 

8.              No Waiver. The failure of any one of the Parties to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver thereof or deprive the Parties of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 

9.              Disclosure of this Agreement.

 

(a)          One or more of the MJNA Parties may file a Schedule 13D amendment
attaching this Agreement, and CannaVest may file a Form 8-K attaching this
Agreement and that during the Standstill Period there will be no other public
comments (except as required by applicable regulations of the Securities and
Exchange Commission) by the Parties regarding this Agreement other than, if
CannaVest chooses, a press release by CannaVest factually summarizing this
Agreement and referring to the Form 8-K filing.

 



4

 

 

(b)          The MJNA Parties shall not make any statement or announcement that
disparages or causes to be disparaged (a) any of the proposals described in this
Agreement or (b) CannaVest or its Affiliates, and any of its current or former
officers or directors;

 

(c)          CannaVest shall not make any statement or announcement that
disparages or causes to be disparaged the MJNA Parties or their Affiliates.

 

(d)          The Parties acknowledge and agree that if a breach of any provision
of this Section 9 occurs, the exclusive remedies for such breach shall be (i)
specific performance and any injunctive relief related to the behavior creating
such breach, and (ii) an action for damages.

 

10.            Entire Agreement. This Agreement constitutes the full, complete
and entire understanding, agreement, and arrangement of and between the Parties
with respect to the subject matter hereof and supersedes any and all prior oral
and written understandings, agreements and arrangements between them. There are
no other agreements, covenants, promises or arrangements between the Parties
other than those set forth in this Agreement (including the attachments hereto).

 

11.            Further Assurances. The MJNA Parties and CannaVest agree to take,
or cause to be taken, all such further or other actions as shall reasonably be
necessary to make effective and consummate the transactions contemplated by this
Agreement.

 

12.            Successors and Assigns. All covenants and agreements contained
herein shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

13.            Affiliates and Associates. Each MJNA Party shall be responsible
for the actions and omissions of its affiliates and associates as if such
actions or omissions had been committed by the MJNA Party.

 



5

 

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Standstill
Agreement on the date set forth above.

 



MEDICAL MARIJUANA, INC. CANNAVEST CORP.         By: /s/ Stuart Titus By: /s/
Michael Mona, Jr. Name: Stuart Titus Name: Michael Mona, Jr. Its: Chief
Executive Officer Its: Chief Executive Officer                 HEMP DEPOSIT AND
DISTRIBUTION HDDC HOLDINGS, LLC CORPORATION             By: /s/ Michael Llamas
By: /s/ Michael Llamas Name: Michael Llamas Name: Michael Llamas Its: Manager
Its: Manager                 /s/ Stuart Titus   /s/ James J. Mahoney STUART
TITUS   JAMES J. MAHONEY                 CROSS & COMPANY               /s/ James
R. Arabia   /s/ Michael Llamas Name: James R. Arabia   MICHAEL LLAMAS Its:
President            



 



6

 

